Exhibit 10.1 AMENDED AND RESTATED CREDIT AGREEMENT among BALTIC TRADING LIMITED, as Borrower VARIOUS LENDERS, and NORDEA BANK FINLAND PLC, acting through its New York branch, as Administrative Agent and Security Trustee Dated as of November 30, 2010 TABLE OF CONTENTS Page SECTION 1. AMOUNT AND TERMS OF THE FACILITY 2 The Commitments 2 Amount of Each Borrowing; Limitation on Number of Borrowings 2 Notice of Borrowing 2 Disbursement of Funds 3 Notes 3 Pro Rata Borrowings 4 Interest 4 Interest Periods 5 Increased Costs, Illegality, etc 6 Compensation 9 Change of Lending Office 9 Replacement of Lenders 9 SECTION 2. COMMITMENT COMMISSION; FEES; TERMINATIONS AND REDUCTIONS OF COMMITMENT 10 Commitment Commission; Fees 10 Voluntary Termination or Reduction of Unutilized Commitments 10 Commitment Reduction 11 SECTION 3. REPAYMENTS; PREPAYMENTS; TAXES 11 Voluntary Prepayments 11 Mandatory Repayments 12 Method and Place of Payment 13 Net Payments; Taxes 13 SECTION 4. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE 14 Corporate Documents; Proceedings; etc 14 Solvency/Minimum Consolidated Net Worth Certificate 15 Management Agreement 15 Approvals 15 Litigation 15 Material Adverse Effect 15 Fees 16 No Conflicts 16 No Default or Event of Default 16 Know Your Customer 16 Opinions of Counsel 16 Subsidiaries Guaranty 17 Pledge and Security Agreement 17 Assignments of Earnings, Insurances and Charter 17 Control Agreement 18 Mortgages 18 Vessel Documents 18 Environmental Laws 19 TABLE OF CONTENTS (Cont'd) Page SECTION 5. CONDITION PRECEDENT TO THE AVAILABILITY OF ADDITIONAL VESSEL DEPOSIT LOANS 19 SECTION 6. FURTHER CONDITIONS PRECEDENT 19 Further Conditions Precedent 19 SECTION 7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS 20 Corporate/Limited Liability Company/Limited Partnership Status 20 Corporate Power and Authority 20 No Violation 20 Governmental Approvals 21 Financial Statements; Financial Condition; Undisclosed Liabilities 21 Litigation 22 True and Complete Disclosure 22 Use of Proceeds; Margin Regulations 22 Tax Returns and Payments 23 Compliance with ERISA 23 The Security Documents 24 Representations and Warranties in Documents 24 Subsidiaries 24 Compliance with Statutes, etc 25 Investment Company Act 25 Pollution and Other Regulations 25 Labor Relations 25 Patents, Licenses, Franchises and Formulas 26 Indebtedness 26 Insurance 26 Concerning the Vessels 26 Citizenship 26 Vessel Classification 26 No Immunity 26 Fees and Enforcement 27 Form of Documentation 27 No Material Adverse Change 27 SECTION 8. AFFIRMATIVE COVENANTS 27 Information Covenants 27 Books, Records and Inspections 30 Maintenance of Property; Insurance; Mortgagee Interest Insurance 31 Corporate Franchises 31 Compliance with Statutes, etc 31 Compliance with Environmental Laws 31 ERISA 32 End of Fiscal Years; Fiscal Quarters 33 (ii) TABLE OF CONTENTS (Cont'd) Page Performance of Obligations 34 Payment of Taxes 34 Further Assurances 34 Deposit of Earnings 35 Ownership of Subsidiaries 35 Flag of the Vessels; Vessel Classifications 35 Consent to Assignment of Charters 35 Management Agreement 36 Exchange Listing 36 Additional Vessel Covenants 36 SECTION 9. NEGATIVE COVENANTS 39 Liens 39 Consolidation, Merger, Sale of Assets, etc 41 Dividends 43 Indebtedness 44 Advances, Investments and Loans 44 Transactions with Affiliates 45 Collateral Maintenance 46 Minimum Cash Balance 46 Minimum Consolidated Net Worth 46 Limitation on Modifications of Certificate of Incorporation and By-Laws; etc 47 Limitation on Certain Restrictions on Subsidiaries 47 Limitation on Issuance of Capital Stock 47 Business 48 Manager 48 Bank Accounts 48 SECTION 10. EVENTS OF DEFAULT 48 Payments 49 Representations, etc 49 Covenants 49 Default Under Other Agreements 49 Bankruptcy, etc 49 ERISA 50 Security Documents 50 Guaranty 51 Judgments 51 Change of Control 51 SECTION 11. DEFINITIONS AND ACCOUNTING TERMS 51 Defined Terms 51 (iii) TABLE OF CONTENTS (Cont'd) Page SECTION 12. AGENCY AND SECURITY TRUSTEE PROVISIONS 52 Appointment 52 Nature of Duties 52 Lack of Reliance on the Agents 53 Certain Rights of the Agents 53 Reliance 53 Indemnification 53 The Administrative Agent in its Individual Capacity 54 Holders 54 Resignation by the Administrative Agent 54 SECTION 13. MISCELLANEOUS 55 Payment of Expenses, etc 55 Right of Setoff 56 Notices 56 Benefit of Agreement 56 No Waiver; Remedies Cumulative 58 Payments Pro Rata 58 Calculations; Computations 59 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 59 Counterparts 60 Effectiveness 60 Headings Descriptive 61 Amendment or Waiver; etc 61 Survival 62 Domicile of Loans 62 Limitation on Additional Amounts, etc 62 Confidentiality 63 Register 63 Judgment Currency 64 Language 64 Waiver of Immunity 64 USA PATRIOT Act Notice 65 (iv) APPENDIX A Definitions SCHEDULE I
